 
EXHIBIT 10.7

 
October 17, 2006
 
Front Range Energy, LLC
31375 Great Western Drive
Windsor, CO 80550


Re: Amendment to Amended and Restated Ethanol Purchase and Sale Agreement
 
Ladies and Gentlemen:


Reference is hereby made to the Amended and Restated Ethanol Purchase and Sale
Agreement (the“Agreement"), dated as of August 9, 2006, between Front Range
Energy, LLC, a Colorado limited liability company (the "Company"), and Kinergy
Marketing, LLC, an Oregon limited liability company.


For good and valuable consideration, the receipt of which is hereby
acknowledged, the undersigned hereby agrees that Section 4.1 of the Agreement
shall be amended and restated in its entirety as follows:


"Term. This Amended Agreement shall be effective on the date hereof and unless
earlier terminated in accordance with its terms, shall continue in effect until
May 31, 2013; provided, that the term of this Amended Agreement shall
automatically renew and be extended for additional one-year periods thereafter
unless a Party elects to terminate this Amended Agreement in a writing delivered
to the other Party at least 60 days prior to the end of the original or renewal
term."


Except as expressly set forth herein, the Agreement shall remain unchanged and
in full force and effect.


--------------------------------------------------------------------------------



This agreement shall be governed by and construed in accordance with the laws of
the State of California. This agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one agreement.
 
Very truly yours,


KNERGY MARKETING, LLC




By:  /s/ Neil M. Koehler                                        
Name: Neil M. Koehler
Title: President
 
Accepted and agreed to
as of the date first above written:


FRONT RANGE ENERGY, LLC




By:  /s/ Daniel A. Sanders                               
Name. Daniel A. Sanders
Title: Manager
 